Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2019/054400.
The amendment filed on January 31, 2021 has been entered.
Claims 1-7, 18-19, and 21-31 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with an election species of (1) SEQ ID NO:1 as the parent trypsin and (2) SEQ ID NO:97, which is a mutant of SEQ ID NO:1 consisting of F24R S44P DS6H G78P R99A R107T K125A Y131M K170A S172A and W193S made in said parent in the reply filed on August 11, 2021 is acknowledged.
The elected species, trypsin variant having the amino acids sequence of SEQ ID NO:97, is free of the prior art.  Therefore, examination was extended to subsequent species, a variant of SEQ ID NO:1, wherein said variant comprises G78A and K125L amino acid substitutions, which is disclosed in the prior art (See the 102(a)(1) rejection in the Office Action mailed on October 29, 2021).  Therefore, examination was not extended to any other subsequent species.
Newly submitted claims 21-22, 24, 26, and 30-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the trypsin variant of claims 21-22, 24, 26, and 30-31 are not directed to the elected species of SEQ ID NO:97 nor the examined species, variant of SEQ ID NO:1 having G78A and K125L amino acid substitutions.  Further, newly amended claims 2, 4, and 19 have been amended to delete G78 or K125 amino acid substitutions and therefore are no longer directed to the examined species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 4, 19, 21-22, 24, 26, and 30-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 Response to Arguments
 	Applicant’s amendment and arguments filed on January 31, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Nucleotide and/or Amino Acid Sequence Disclosures
	The Sequence Listing filed on January 31, 2022 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) variant of the porcine trypsin of SEQ ID NO:1, wherein the variant has a G78A and K125L amino acid substitutions and a Phe residue at position 24. This judicial exception is not integrated into a practical application because the claims encompass trypsin that is structurally identical to the naturally occurring polypeptide of Rattus novegicus trypsin.  G3V7Q8_RAT (cited previously on form PTO-892) discloses a naturally occurring Rattus novegicus trypsin which has at least 90% sequence identity to SEQ ID NO:1 of the instant application, has a Phe, Ala residue and Leu residue at the position corresponding to F24, G78 and K125, respectively, of SEQ ID NO:1 of the instant application, and does not comprise the amino acid sequence of SEQ ID NO:1 (wildtype porcine trypsin) nor SEQ ID NO:2 ( porcine variant trypsin S172A) (also see the 102(a)(1) rejection below).  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed trypsin variant and the naturally occurring polypeptide, the claimed trypsin variant does not have markedly different characteristics, and thus is a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the polypeptide comprised in the detergent composition is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claims do not qualify as eligible subject matter. 
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the instant claims are not directed to a judicial exception without significantly more because the sequence disclosed by G3V7Q8_RAT has a sequence identity of 86.55% over a length of 223 amino acids of SEQ ID NO:1 and comprises differences at thirty amino acid position (13.45% of the amino acids) and the instant claims require a polypeptide having at least 90% sequence identity to SEQ ID NO:1.  
This is not found persuasive. The amino acid sequence of G3V7Q8_RAT has a “Query Match of 90.0%”.  Since the claims do not recite the parameters or algorithms for determining the sequence identity between two sequences, the Query Match of 90% is used for determining the sequence identity between the amino acid sequence of G3V7Q8_RAT and SEQ ID NO:1 of the instant application.  Therefore, the claims encompass trypsin that is structurally identical to the naturally occurring polypeptide of Rattus novegicus trypsin and the rejection is maintained.
	

Claim Rejections - 35 USC § 112

Claim 1 has been amended to delete the limitations “amino acid sequence is not native porcine trypsin according to SEQ ID NO:1” and “amino acid sequence is not porcine variant trypsin S172A according to SEQ ID NO:2” and is no longer indefinite.  Therefore, the rejections of claim 1 and claims 2-7 and 18-19 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 
 
Claim 7 has been amended to recite sequence identifiers for the amino acid sequences.  Therefore, the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 23, 25, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by G3V7Q8_RAT (UniProtKB/TrEMBL Database. February 15, 201 – cited previously on form PTO-892).
Regarding claim 1, G3V7Q8_RAT discloses a trypsin having an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 of the instant application, wherein the amino acid sequence is different from SEQ ID NO:1 at G78 and K125, the amino acid sequence is not wild-type trypsin having the amino acid sequence of SEQ ID NO:1, and the amino acid sequence is not the variant trypsin of SEQ ID NO:2 (variant of SEQ ID NO:1 consisting of S172A substitution) (see page 2 and the sequence alignment below where the positions corresponding to G78 and K125 of SEQ ID NO:1 of the instant application are underlined).   MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed variant of porcine trypsin implied is the same whether the variant is obtained from SEQ ID NO:1 or is obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims.  Regarding claim 3, the amino acid sequence of G3V7Q8_RAT differs from SEQ ID NO:1 of the instant application at the position corresponding to G78 of SEQ ID NO:1 (see page 2 and the sequence alignment below where the position corresponding to G78 of SEQ ID NO:1 of the instant application is underlined).   Regarding claim 5, the amino acid sequence of G3V7Q8_RAT has a Phe at the position corresponding to 24 of SEQ ID NO:3 (which is identical to SEQ ID NO:1 except Xaa at position 24, 44, 56, 78, 99, 107, 125, 131, 170, 172 and 193) of the instant application (see page 2 and the sequence alignment below where the position corresponding to F24 of SEQ ID NO:1 of the instant application is underlined). Regarding claim 23, the amino acid sequence of G3V7Q8_RAT has an Ala residue at the position corresponding to G78 of SEQ ID NO:1 (see page 2 and the sequence alignment below where the position corresponding to G78 of SEQ ID NO:1 of the instant application is underlined).  Regarding claim 25, the amino acid sequence of G3V7Q8_RAT has a Leu residue at the position corresponding to K125 of SEQ ID NO:1 of the instant application (see page 2 and the sequence alignment below where the position corresponding to K125 of SEQ ID NO:1 of the instant application is underlined).  Regarding claim 27, the amino acid sequence of G3V7Q8_RAT has a Ser at the position corresponding to 44 of SEQ ID NO:3 (which is identical to SEQ ID NO:1 except Xaa at position 24, 44, 56, 78, 99, 107, 125, 131, 170, 172 and 193) of the instant application (see page 2 and the sequence alignment below where the position corresponding to S44 of SEQ ID NO:1 of the instant application is underlined). Regarding claim 28, the amino acid sequence of G3V7Q8_RAT has an Asp at the position corresponding to 56 of SEQ ID NO:3 (which is identical to SEQ ID NO:1 except Xaa at position 24, 44, 56, 78, 99, 107, 125, 131, 170, 172 and 193) of the instant application (see page 2 and the sequence alignment below where the position corresponding to D56 of SEQ ID NO:1 of the instant application is underlined). Regarding claim 29, the amino acid sequence of G3V7Q8_RAT has a Ala residue and Leu residue at the position corresponding to G78 and K125, respectively, of SEQ ID NO:1 of SEQ ID NO:3 (which is identical to SEQ ID NO:1 except Xaa at position 24, 44, 56, 78, 99, 107, 125, 131, 170, 172 and 193) of the instant application (see page 2 and the sequence alignment below where the position corresponding to G78 and K125 of SEQ ID NO:1 of the instant application is underlined). Therefore, the reference of G3V7Q8_RAT anticipates claims 1, 3, 23, 25, and 27-29.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the instant claims are not anticipated by G3V7Q8_RAT because the sequence disclosed by G3V7Q8_RAT has a sequence identity of 86.55% over a length of 223 amino acids and comprises differences at thirty amino acid position (13.45% of the amino acids) and the instant claims recite the limitation that the trypsin variant has at least 90% sequence identity to SEQ ID NO:1.  
This is not found persuasive. The amino acid sequence of G3V7Q8_RAT has a “Query Match” of 90.0%, see the sequence alignment below.  Since the claims do not recite the parameters or algorithms for determining the sequence identity between two sequences, the Query Match of 90% is used for determining the sequence identity between the amino acid sequence of G3V7Q8_RAT and SEQ ID NO:1 of the instant application.  Therefore, the reference of G3V7Q8_RAT anticipates claims 1, 3, 5, 23, 25, and 27-29 and the rejection is maintained.
	

Relevant Art
Zocher (US 7,981,635 – cited previously on form PTO-892) discloses a mutant of porcine trypsin, wherein the mutant has a S172A amino acid substitution (claims 1 and 10-11). However, said mutant is excluded from the claims.   

Conclusion

	Claims 1-7, 18-19, and 21-31 are pending.

	Claims 2, 4, 19, 21-22, 24, 26 and 30-31 are withdrawn.

	Claims 1, 3, 5, 23, 25, and 27-29 are rejected.

Claims 6-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and to recite only the elected species of SEQ ID NO:97 or the examined species. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652          


Sequence alignment between the polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of G3V7Q8_RAT.

G3V7Q8_RAT
ID   G3V7Q8_RAT              Unreviewed;       247 AA.
AC   G3V7Q8;
DT   16-NOV-2011, integrated into UniProtKB/TrEMBL.
DT   16-NOV-2011, sequence version 1.
DT   07-APR-2021, entry version 72.
DE   SubName: Full=Cationic trypsinogen {ECO:0000313|EMBL:EDM15437.1};
DE   SubName: Full=Protease, serine, 3B {ECO:0000313|Ensembl:ENSRNOP00000018042};
GN   Name=Prss3b {ECO:0000313|Ensembl:ENSRNOP00000018042,
GN   ECO:0000313|RGD:708437};
GN   Synonyms=LOC286911 {ECO:0000313|EMBL:EDM15437.1}, Prss3
GN   {ECO:0000313|RGD:708437};
GN   ORFNames=rCG_28067 {ECO:0000313|EMBL:EDM15437.1};
OS   Rattus norvegicus (Rat).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha; Muroidea; Muridae;
OC   Murinae; Rattus.
OX   NCBI_TaxID=10116 {ECO:0000313|Ensembl:ENSRNOP00000018042, ECO:0000313|Proteomes:UP000002494};
RN   [1] {ECO:0000313|Ensembl:ENSRNOP00000018042, ECO:0000313|Proteomes:UP000002494}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Brown Norway {ECO:0000313|Ensembl:ENSRNOP00000018042,
RC   ECO:0000313|Proteomes:UP000002494};
RX   PubMed=15057822; DOI=10.1038/nature02426;
RG   Rat Genome Sequencing Project Consortium;
RA   Gibbs R.A., Weinstock G.M., Metzker M.L., Muzny D.M., Sodergren E.J.,
RA   Scherer S., Scott G., Steffen D., Worley K.C., Burch P.E., Okwuonu G.,
RA   Hines S., Lewis L., Deramo C., Delgado O., Dugan-Rocha S., Miner G.,
RA   Morgan M., Hawes A., Gill R., Holt R.A., Adams M.D., Amanatides P.G.,
RA   Baden-Tillson H., Barnstead M., Chin S., Evans C.A., Ferriera S.,
RA   Fosler C., Glodek A., Gu Z., Jennings D., Kraft C.L., Nguyen T.,
RA   Pfannkoch C.M., Sitter C., Sutton G.G., Venter J.C., Woodage T., Smith D.,
RA   Lee H.-M., Gustafson E., Cahill P., Kana A., Doucette-Stamm L.,
RA   Weinstock K., Fechtel K., Weiss R.B., Dunn D.M., Green E.D.,
RA   Blakesley R.W., Bouffard G.G., De Jong P.J., Osoegawa K., Zhu B., Marra M.,
RA   Schein J., Bosdet I., Fjell C., Jones S., Krzywinski M., Mathewson C.,
RA   Siddiqui A., Wye N., McPherson J., Zhao S., Fraser C.M., Shetty J.,
RA   Shatsman S., Geer K., Chen Y., Abramzon S., Nierman W.C., Havlak P.H.,
RA   Chen R., Durbin K.J., Egan A., Ren Y., Song X.-Z., Li B., Liu Y., Qin X.,
RA   Cawley S., Cooney A.J., D'Souza L.M., Martin K., Wu J.Q.,
RA   Gonzalez-Garay M.L., Jackson A.R., Kalafus K.J., McLeod M.P.,
RA   Milosavljevic A., Virk D., Volkov A., Wheeler D.A., Zhang Z., Bailey J.A.,
RA   Eichler E.E., Tuzun E., Birney E., Mongin E., Ureta-Vidal A., Woodwark C.,
RA   Zdobnov E., Bork P., Suyama M., Torrents D., Alexandersson M., Trask B.J.,
RA   Young J.M., Huang H., Wang H., Xing H., Daniels S., Gietzen D., Schmidt J.,
RA   Stevens K., Vitt U., Wingrove J., Camara F., Mar Alba M., Abril J.F.,
RA   Guigo R., Smit A., Dubchak I., Rubin E.M., Couronne O., Poliakov A.,
RA   Huebner N., Ganten D., Goesele C., Hummel O., Kreitler T., Lee Y.-A.,
RA   Monti J., Schulz H., Zimdahl H., Himmelbauer H., Lehrach H., Jacob H.J.,
RA   Bromberg S., Gullings-Handley J., Jensen-Seaman M.I., Kwitek A.E.,
RA   Lazar J., Pasko D., Tonellato P.J., Twigger S., Ponting C.P., Duarte J.M.,
RA   Rice S., Goodstadt L., Beatson S.A., Emes R.D., Winter E.E., Webber C.,
RA   Brandt P., Nyakatura G., Adetobi M., Chiaromonte F., Elnitski L.,
RA   Eswara P., Hardison R.C., Hou M., Kolbe D., Makova K., Miller W.,
RA   Nekrutenko A., Riemer C., Schwartz S., Taylor J., Yang S., Zhang Y.,
RA   Lindpaintner K., Andrews T.D., Caccamo M., Clamp M., Clarke L., Curwen V.,
RA   Durbin R.M., Eyras E., Searle S.M., Cooper G.M., Batzoglou S., Brudno M.,
RA   Sidow A., Stone E.A., Payseur B.A., Bourque G., Lopez-Otin C., Puente X.S.,
RA   Chakrabarti K., Chatterji S., Dewey C., Pachter L., Bray N., Yap V.B.,
RA   Caspi A., Tesler G., Pevzner P.A., Haussler D., Roskin K.M., Baertsch R.,
RA   Clawson H., Furey T.S., Hinrichs A.S., Karolchik D., Kent W.J.,
RA   Rosenbloom K.R., Trumbower H., Weirauch M., Cooper D.N., Stenson P.D.,
RA   Ma B., Brent M., Arumugam M., Shteynberg D., Copley R.R., Taylor M.S.,
RA   Riethman H., Mudunuri U., Peterson J., Guyer M., Felsenfeld A., Old S.,
RA   Mockrin S., Collins F.S.;
RT   "Genome sequence of the Brown Norway rat yields insights into mammalian
RT   evolution.";
RL   Nature 428:493-521(2004).
RN   [2] {ECO:0000313|EMBL:EDM15437.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=BN {ECO:0000313|EMBL:EDM15437.1};
RX   PubMed=15632090; DOI=10.1101/gr.2889405;
RA   Florea L., Di Francesco V., Miller J., Turner R., Yao A., Harris M.,
RA   Walenz B., Mobarry C., Merkulov G.V., Charlab R., Dew I., Deng Z.,
RA   Istrail S., Li P., Sutton G.;
RT   "Gene and alternative splicing annotation with AIR.";
RL   Genome Res. 15:54-66(2005).
RN   [3] {ECO:0000313|EMBL:EDM15437.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=BN {ECO:0000313|EMBL:EDM15437.1};
RA   Mural R.J., Li P.W., Adams M.D., Amanatides P.G., Baden-Tillson H.,
RA   Barnstead M., Chin S.H., Dew I., Evans C.A., Ferriera S., Flanigan M.,
RA   Fosler C., Glodek A., Gu Z., Holt R.A., Jennings D., Kraft C.L., Lu F.,
RA   Nguyen T., Nusskern D.R., Pfannkoch C.M., Sitter C., Sutton G.G.,
RA   Venter J.C., Wang Z., Woodage T., Zheng X.H., Zhong F.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [4] {ECO:0000313|Ensembl:ENSRNOP00000018042}
RP   IDENTIFICATION.
RC   STRAIN=Brown Norway {ECO:0000313|Ensembl:ENSRNOP00000018042};
RG   Ensembl;
RL   Submitted (SEP-2011) to UniProtKB.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AABR07073006; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   EMBL; AC136082; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   EMBL; CH473959; EDM15437.1; -; Genomic_DNA.
DR   SMR; G3V7Q8; -.
DR   MEROPS; S01.151; -.
DR   PRIDE; G3V7Q8; -.
DR   Ensembl; ENSRNOT00000018042; ENSRNOP00000018042; ENSRNOG00000013382.
DR   RGD; 708437; Prss3b.
DR   GeneTree; ENSGT00990000203555; -.
DR   HOGENOM; CLU_006842_7_0_1; -.
DR   OMA; PSFNSTW; -.
DR   TreeFam; TF331065; -.
DR   Proteomes; UP000002494; Chromosome 4.
DR   Bgee; ENSRNOG00000013382; Expressed in pancreas and 15 other tissues.
DR   GO; GO:0004252; F:serine-type endopeptidase activity; IEA:InterPro.
DR   CDD; cd00190; Tryp_SPc; 1.
DR   Gene3D; 2.40.10.10; -; 3.
DR   InterPro; IPR009003; Peptidase_S1_PA.
DR   InterPro; IPR043504; Peptidase_S1_PA_chymotrypsin.
DR   InterPro; IPR001314; Peptidase_S1A.
DR   InterPro; IPR001254; Trypsin_dom.
DR   InterPro; IPR018114; TRYPSIN_HIS.
DR   InterPro; IPR033116; TRYPSIN_SER.
DR   Pfam; PF00089; Trypsin; 1.
DR   PRINTS; PR00722; CHYMOTRYPSIN.
DR   SMART; SM00020; Tryp_SPc; 1.
DR   SUPFAM; SSF50494; SSF50494; 1.
DR   PROSITE; PS50240; TRYPSIN_DOM; 1.
DR   PROSITE; PS00134; TRYPSIN_HIS; 1.
DR   PROSITE; PS00135; TRYPSIN_SER; 1.
PE   4: Predicted;
KW   Disulfide bond {ECO:0000256|ARBA:ARBA00023157};
KW   Hydrolase {ECO:0000256|RuleBase:RU363034};
KW   Protease {ECO:0000256|RuleBase:RU363034};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002494};
KW   Serine protease {ECO:0000256|RuleBase:RU363034};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..15
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           16..247
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5015091706"
FT   DOMAIN          25..245
FT                   /note="Peptidase S1"
FT                   /evidence="ECO:0000259|PROSITE:PS50240"
SQ   SEQUENCE   247 AA;  26283 MW;  B74A00F7135F891A CRC64;

  Query Match             90.0%;  Score 1076;  DB 321;  Length 247;
  Best Local Similarity   86.5%;  
  Matches  193;  Conservative   18;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 IVGGYTCAANSIPYQVSLNSGSHFCGGSLINSQWVVSAAHCYKSRIQVRLGEHNIDVLEG 60
              |||||||  ||:|||||||:| |||||||||||||||||||||||||||||||||||:||
Db         25 IVGGYTCQKNSLPYQVSLNAGYHFCGGSLINSQWVVSAAHCYKSRIQVRLGEHNIDVVEG 84

Qy         61 NEQFINAAKIITHPNFNGNTLDNDIMLIKLSSPATLNSRVATVSLPRSCAAAGTECLISG 120
               ||||:||||| ||::| || |||||||||:|||||||||:|||||||||::||:||:||
Db         85 GEQFIDAAKIIRHPSYNANTFDNDIMLIKLNSPATLNSRVSTVSLPRSCASSGTKCLVSG 144

Qy        121 WGNTKSSGSSYPSLLQCLKAPVLSDSSCKSSYPGQITGNMICVGFLEGGKDSCQGDSGGP 180
              |||| |||::|||||||| |||||||||||||||:|| || |:|||||||||||||||||
Db        145 WGNTLSSGTNYPSLLQCLDAPVLSDSSCKSSYPGKITSNMFCLGFLEGGKDSCQGDSGGP 204

Qy        181 VVCNGQLQGIVSWGYGCAQKNKPGVYTKVCNYVNWIQQTIAAN 223
              |||||||||:|||||||||| ||||||||||||||||||:|||
Db        205 VVCNGQLQGVVSWGYGCAQKGKPGVYTKVCNYVNWIQQTVAAN 247